ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-117, concluding that AURELIA M. DURANT of STOCKBRIDGE, GEORGIA, who was admitted to the bar of this State in 1999, should be admonished for violating RPC 1.4(b) (failure to communicate with client) and RPC 1.4(e) (failure to explain a matter so as to permit client to make informed decisions regarding the representation), and good cause appearing;
It is ORDERED that AURELIA M. DURANT is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.